Respondent. — Order modified so as to provide as follows: "It is ordered that plaintiff' serve a verified bill of particulars upon the attorneys for the defendant within twenty days after the service of a copy of this order upon the attorneys for plaintiff, which said bill of particulars shall state specifically the items of the alleged injury to the building of the plaintiff and the amount of damage each specific item of injury thereto caused,” with ten dollars costs and disbursements to abide the event. No opinion.